RYAN, Circuit Judge,
dissenting.
I cannot agree that the district court’s erroneous instruction to the jury on the elements of Home Insurance Company’s defense of arson was harmless.
While it is true, as the majority opinion states, that the correctness of a jury instruction is to be assessed by an examination of the instruction as a whole and not merely by reference to discrete portions examined in isolation, the concededly erroneous instruction in this case was the heart of the court’s advice to the jury as to what it “must” find in order to accept Home’s defense of arson.
Once and only once did the court advise the jury as to the elements of the defense, and when it did so it misstated the law. In addition, once and only once did the court instruct the jury concerning what Home “must prove” and by what measure of proof and, in doing so, erred.
The parts of the instruction which the majority opinion finds sufficient to nullify the harmfulness of the court’s misstatement of the law are the two sentences immediately preceding the erroneous instruction and the two sentences immediately succeeding it.
In the sentences preceding the erroneous statement of the elements of the defense of arson, the court advised the jury what it “may consider” from the evidence which was introduced. In the sentences succeeding the erroneous instruction, the court advised the jury that if it found that Home “has established by a preponderance of the evidence” that the plaintiff’s principal shareholder “set or arranged for the setting of either of these fires,” the verdict “will be in favor of Home.” Of course, the court had, in the immediately preceding statement, advised the jury, erroneously, that in order to prove that Home’s shareholder had “set or arranged for the setting of either of [the] fires,” Home “must” prove by a preponderance of the evidence the two elements which the majority opinion properly recognizes are not elements of the defense of arson and need not be proved to establish the defense.
In my judgment, the district court’s erroneous statement of the elements of the defense in this case was the heart of the instruction on liability and essentially forbade the jury from returning a verdict for Home unless it found that Home had proved two propositions — motive and access — that the court mistakenly declared were elements of the defense. The instruction thus contained a material misstatement of the applicable law, and this court should therefore reverse the jury’s verdict. Lewis v. City of Irvine, 899 F.2d 451, 456 (6th Cir.1990).
In addition, it is of no significance that the Michigan Supreme Court in Cipriano v. Mercantile Ins. Co. of Am., 284 Mich. 346, 279 N.W. 855, 857 (1938), held that the erroneous instruction in that case was harmless.
In Cipriano, the trial court’s misstatement was a passing reference to the manner in which the factfinder could “determine the question as to circumstantial evidence.” It was not an instruction by the trial court that “[ojpportunity, plus motive” constituted elements that must be found in order to establish the defense of arson, as was stated by the court in this case.
For the foregoing reasons, I respectfully dissent from my brothers’ opinion concerning the liability issue and would set aside the judgment below.